HOUSER, Special Judge,
concurring.
I agree that the contract pleaded is ambiguous for the reason stated in the opinion of Stockard, Sp. J., and for the further reason that the words “as required” as used in the writing are susceptible of different interpretations. I concur in that part of the opinion reversing the judgment of dismissal and remanding the cause. On remand plaintiff will have an opportunity to amend its petition to allege any available extrinsic facts not inconsistent, contradictory of or repugnant to the terms of the contract, which may assist in resolving these ambiguities and which may properly supplement the writing and complete an entire and workable agreement, such as relevant oral agreements and understandings between the parties; past course of dealing between the parties, if any; customs and usages of the parties in previous dealings between the county and this supplier or other suppliers under this or other contracts containing this ambiguous terminology, etc.